 



Severance Agreement and RELEASE

 

This Severance Agreement and Release (“Release”) is made and entered into by and
between Kenneth I. Moch (hereinafter “Employee”), and Chimerix, Inc., a Delaware
corporation (hereinafter the “Company”).

 

WHEREAS, Employee’s employment with the Company has terminated; and

 

WHEREAS, the parties desire to settle fully, finally, and on a confidential
basis all matters between them, including but not limited to the employment and
end of Employee’s employment, without any admission of liability;

 

NOW, THEREFORE, in consideration of the premises and mutual promises contained
in this Release, and other valuable consideration to which Employee is not
otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, it is agreed by the parties as follows:

 

1. Separation from Employment. Employee agrees that his employment and services
with the Company ended on April 9, 2014 (the “Separation Date”). Employee will
be paid accrued but unused vacation on the Company’s next regular payroll date
after the Separation Date. Except as provided herein, all benefits cease as of
the Separation Date.

 

2. Consideration. As a material inducement to and in consideration for Employee
entering into this Release, and subject to the terms and conditions of this
Release, the Severance Plan and the Participation Agreement (as defined below),
Company agrees to provide the Employee with the severance benefits set forth
under the Chimerix, Inc. Officer Severance Benefit Plan, as amended December 6,
2013 (the “Severance Plan”) and the Participation Agreement under the Severance
Plan provided to Employee (the “Participation Agreement”), which are payable
upon a Regular Termination (as defined in the Severance Plan) and described in
Section 2(a) of the Participation Agreement. Such severance benefits shall be
subject to the terms and provisions (including the time and form of and
conditions required for full payment) of the Participation Agreement and the
Severance Plan. For clarity, these benefits are as follows:

 

a. The Company shall pay Employee the gross sum of Five Hundred Eighty Five
Thousand, Six Hundred Twenty Five Dollars ($585,625.00), representing fifteen
(15) months of Employee’s base salary as of the Separation Date, as set forth in
Section 2(a)(1) of the Participation Agreement, which shall be payable in
accordance with the Company’s normal payroll schedule over the fifteen (15)
month period following the Separation Date, subject to the six-(6) month delay
described in Section 11 below to avoid adverse tax consequences to Employee in
accordance with Section 5 of the Severance Plan and the Participation Agreement.

 

b. Provided Employee is eligible for, and timely elects, COBRA continuation
coverage, the Company will pay the full amount of COBRA premiums as set forth in
Section 2(a)(3) of the Participation Agreement, for a period of up to fifteen
(15) total months, subject to the terms of the Participation Agreement and the
Severance Plan.

 

c. Employee shall become vested (to the extent not already vested) in the stock
options and equity compensation awards shown on Exhibit A, pursuant to the terms
of Section 2(a)(2) of the Participation Agreement. Following the Separation
Date, Employee shall cease to vest in any further stock options and equity
compensation awards and all stock options and equity awards (whether vested or
unvested) will terminate pursuant to their terms. Notwithstanding the foregoing,
effective immediately prior to the Separation Date, the post-termination
exercise period during which Employee may exercise Employee’s vested stock
options following the Separation Date (which, under the terms of such options,
is three months following the Separation Date) shall be extended to December 31,
2014, provided that Employee’s rights to exercise Employee’s vested options may
terminate prior to such date, in accordance with Employee’s violation of
Employee’s obligations under this Release. Employee understands and agrees that
the amendment of Employee’s stock options to extend the post-termination
exercise period will disqualify, as of the date of this Release, any options
that were previously considered “incentive stock options” under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). By executing this
Release, Employee consents to this amendment and that Employee has consulted
with his tax advisors regarding these tax implications or has knowingly and
voluntarily declined to do so. Except to the extent provided in this Section
2(c), the Employee’s options will continue to be subject to the terms and
conditions of the equity plans and stock option grant notices and agreements
under which they were granted.

 



 

 

 

d. The Company will pay Employee’s attorneys for reasonable attorneys’ fees
incurred in connection with their representation of Employee in the review of
this Release, up to a maximum of $7,500, upon the Company’s receipt by May 15,
2014 of a written invoice detailing the work performed.

 

e. The Company will use commercially reasonable efforts to maintain an email
message responding to Employee’s former Chimerix email address which states that
Employee is no longer with the Company and provides a contact number to reach
him, for a period of one year from the Separation Date.

 

f. Employee acknowledges that he is not eligible for the severance benefits
described in this Section 2 in the absence of his execution of the Participation
Agreement and his execution and non-revocation of this Release.

 

3. Rights Reserved. By executing this Release, Employee does not waive:

 

a. Claims or rights Employee may have with respect to vested benefits Employee
has accrued under the Chimerix, Inc. 401(k) Profit Sharing Plan & Trust;

 

b. Claims or rights Employee may have with respect to the stock options and
equity compensation awards listed on Exhibit A;

 

c. Claims or rights Employee may have which arise after the date Employee signs
this Release, including those under the Age Discrimination in Employment Act;

 

d. COBRA rights Employee may have under any group health plan pursuant to Code
Section 4980B;

 

e. Rights Employee may have under the provisions of this Release; and

 

f. Claims for indemnification under the Company’s bylaws, other corporate
governance documents or the Indemnification Agreement between the parties dated
10/20/2009.

 

4. No Other Entitlements. Except for the compensation, monies and benefits
expressly set forth in Section 2 and the rights reserved under Section 3,
Employee acknowledges that he is not entitled to any other compensation, monies
or benefits from the Company, including but not limited to compensation for
vacation or other time off, bonuses, commissions, expense reimbursements, or
other forms of compensation or benefits, repayments of debts, or reimbursements
of expenses, except for those reimbursements for business expenses incurred on
or prior to the Separation Date in the ordinary course of business.

 

5. General Release.

 

a. By signing this Release, in consideration for the sums of money and benefits
Employee is eligible to receive under this Release, Employee, on behalf of
himself and his heirs, representatives, administrators, executors, successors
and assigns, hereby irrevocably and unconditionally releases, acquits, and
forever discharges to the fullest extent permitted by law, the Company and each
of its present and former divisions, parent companies, subsidiaries, affiliates,
predecessors, successors and assigns, and together with all present and former
benefit plans or policies, plan administrators, agents, directors, officers,
employees, owners, representatives and attorneys of all such entities or persons
and all persons acting by, through, under or in concert with any of them
(collectively referred to as the “Released Parties”), from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs), of any
nature whatsoever, known or unknown, which Employee now has, has had, or may
hereafter claim to have had against each or any of the Released Parties
resulting from or arising out of any matter, act, omission, cause or event
whatever that has previously occurred; except that Employee does not waive or
release rights reserved under Section 3 of this Release or rights or claims that
cannot be lawfully waived. Employee understands that by signing this Release and
accepting the sums of money and benefits described in this Release, Employee is
waiving any right to pursue any claim against any of the Released Parties for
payments or benefits of any kind(other than those expressly reserved in this
Release), as well as claims for back pay, severance pay, liquidated damages,
compensatory damages, punitive damages, or any other losses or other damages to
Employee or Employee’s property resulting from any claimed violation of local,
state or federal law, including, for example (but not limited to), claims
arising under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans With Disabilities Act, the Sarbanes-Oxley Act
of 2002, the Retaliatory Employment Discrimination Act, the Employee Retirement
Income Security Act of 1974, The Family Medical Leave Act, the Fair Labor
Standards Act, the North Carolina Wage and Hour Act, the North Carolina
Retaliatory Employment Discrimination Act, the Genetic Information
Nondiscrimination Act, the North Carolina Equal Employment Practices Act, the
North Carolina Persons with Disabilities Protection Act, all as amended, and
claims under any other federal, state or local law pertaining to Employee’s
employment or the ending of his employment.

 



2

 

 

b. This Release does not waive or interfere with any rights Employee may have to
file a charge of discrimination with a federal or state administrative agency,
provided, however, that Employee acknowledges and agrees that he is not entitled
to any personal recovery in any such agency proceeding.

 

c. Employee acknowledges that this Release applies both to known and unknown
claims that may exist between Employee and the Released Parties as of the date
he signs this Release. Employee expressly waives and relinquishes all rights and
benefits which Employee may have under any state or federal statute or common
law principle that would otherwise limit the effect of this Release to claims
known or suspected prior to the date Employee signs this Release, and does so
understanding and acknowledging the significance and consequences of such
specific waiver. Employee acknowledges that the benefits provided by the Company
under Section 2 of this Release are discretionary in nature and not required of
the Company in the absence of this Release and Employee’s release of claims
herein, and constitute adequate consideration for the release.

 

d. Employee represents that, as of the date of execution of this Release, he has
not filed with any agency or court any complaint or lawsuit against any of the
Released Parties (as defined in Section 5 of this Release), and to the best of
his knowledge, has no claim, cause of action or rights of actions against the
Company arising out of or in any way connected with his employment with the
Company.

 

e. Employee agrees that he will not seek or apply for re-employment with any of
the Released Parties and Employee waives any right to re-employment or
reinstatement with the Company or any other Released Party. Employee
acknowledges that it is the general policy of the Company and its subsidiaries
not to re-employ individuals with whom it has entered into separation agreements
of this nature.

 

6. No Admission of Liability or Wrongdoing. This Release will not be used or
construed by any person or entity as an admission of liability or finding that
Employee’s rights were in any way violated by any of the Released Parties, and
this Release may not be offered or received in evidence in any action or
proceeding as an admission of liability or wrongdoing on the part of the Company
or any other Released Party. Employee understands and agrees that the
consideration received herein is accepted by him as full and complete settlement
and compromise of any and all claims, asserted or unasserted, and the payment of
such consideration is not an admission of liability by the Company.

 



3

 

 

7. No Knowledge of Wrongdoing Except as Reported. Employee represents and
promises that he has no knowledge of any violation of federal or state laws or
regulations except those, if any, which he has previously reported to the
Company’s Corporate Counsel.

 

8. Post-Employment Obligations. All payments and benefits to Employee under
Section 2 of this Release shall be subject to Employee’s compliance with the
following provisions following the Separation Date:

 

a. Assistance in Litigation. Employee shall, upon reasonable notice, furnish
such information and assistance to the Company as may reasonably be required by
the Company in connection with any litigation in which it is, or may become, a
party, and which arises out of facts and circumstances known to Employee. The
Company shall promptly reimburse Employee for his out-of-pocket expenses
incurred in connection with the fulfillment of his obligations under this
Section, provided that such expenses are incurred by Employee during his
lifetime and reimbursements are made no later than the end of the calendar year
following the calendar year in which the expense was incurred. The expenses
eligible for reimbursement under this paragraph shall not affect any expenses
eligible for reimbursement or in-kind benefits to be provided in any other year.
If Employee provides litigation assistance at the Company’s request after April
8, 2014, then the Company shall compensate Employee for the time spent in
providing assistance at an hourly rate of Three Hundred Dollars ($300) per hour,
paid within 30 days following the calendar quarter in which the assistance was
provided. Employee’s rights under this paragraph are not subject to liquidation
or exchange for any other benefit.

 

b. Confidential Information. Employee remains bound by the obligations of the
Employee Proprietary Information and Inventions Agreement that he executed with
the Company on October 19, 2009 (the “PIIA”) including but not limited to
Section 1.2 Proprietary Information. In addition, Employee agrees that he will
promptly return and deliver to the Company all documents, data and other
materials and items in his possession, custody or control, wherever located,
that belong to the Company and/or contain or reflect Proprietary Information as
defined in the PIAA, including, but not limited to, any and all keys, credit
cards, security cards, computer software, disks, data, records, notebooks,
correspondence, meeting notes, business plans, customer or supplier lists,
files, forms, supplies or other documents or materials, in any form or format
and including, but not limited to, any printed versions or copies or other
recordings of such documents or materials, that have been provided or furnished
to Employee by the Company or its affiliates, or have been obtained or developed
or used by Employee during the performance of Employee’s services for the
Company, or in connection with Employee’s services or any other activities for
the Company, except that Employee will retain the following devices provided by
the Company to him: Dell Latitude E4310 laptop, docking station with keyboard
and mouse; two monitors, Lenovo laptop, iPad and Iphone 5S, provided that he
first allows the Company an opportunity to inspect the computer, iPad and other
devices and remove Proprietary Information from them. Employee agrees that prior
to responding to any valid subpoena, court order or other legal process which
would require disclosure of Confidential Information encompassed by this
paragraph, he shall give the Company prior written notice of the subpoena, court
order or other legal process in sufficient time to afford the Company a
reasonable opportunity to challenge the subpoena, court order or other legal
process. Subject to the provisions of Sections 8 and 9 of this Release, Employee
may comment publicly, in writing or otherwise, about the ethical dilemma
pharmaceutical companies face in response to requests for compassionate use of
pharmaceuticals still in development, generally, and the ethical issues the
Company faced with Josh Hardy/St. Jude Children’s Hospital’s request for use of
brincidoforvir, specifically, so long as any such comment does not include
Proprietary Information not already in the public domain prior to the date of
Employee’s oral or written comment.

 



4

 

 

c. Noncompetition. Employee acknowledges that he remains bound by the
Non-Competition and Non-Solicitation provisions of Section 3 of the
Participation Agreement as written, except that “Competitive Business” means
working with, for or on behalf of a Company developing(in a Phase II or later
clinical stage compound) or commercializing an approved compound for the
prevention of DNA viral infections.

 

d Failure to Comply. In the event that Employee shall fail to comply with any
provision of this Section 8 or Section 9, and such failure shall continue for
ten (10) days following delivery of notice thereof by the Company to Employee,
all rights of Employee and any person claiming under or through him to payments
and benefits under paragraphs (a) through (c) of Section 2 of this Release shall
thereupon terminate and no person shall be entitled thereafter to receive any
such payments or benefits. In addition to the foregoing:

 

(i) The amount, if any, payable to Employee after the Separation Date under
Section 2 shall be reduced, but not below zero, by the amount of any
remuneration for personal services earned by or payable to Employee by a
business that is in competition with the Company within the Territory.

 

(ii) In the event of a breach or threatened breach by Employee of the provisions
of this Section 8, the Company shall have and may exercise any and all other
rights and remedies available to the Company at law or otherwise, including but
not limited to obtaining an injunction from a court of competent jurisdiction
enjoining and restraining Employee from committing such violation, and Employee
hereby consents to the issuance of such injunction.

 

9. Non-Disparagement. Employee agrees not to disparage the Company, including,
without limitation, making disparaging comments about the Company or releasing
or causing to be released information for the purpose of discrediting the
Company. The Company agrees to instruct its officers, Corporate Counsel and
directors not to disparage Employee, including, without limitation, making
disparaging comments about Employee or releasing or causing to be released
information for the purpose of discrediting Employee. This nondisparagement
clause does not prevent any party from providing truthful information to an
agency with jurisdiction over him or it.

 

10. Representation. The Company represents and warrants to Employee that no
Closing of a Change in Control (each as defined in the Severance Plan) will
occur on or before the date which is thirty (30) days following the Separation
Date.

 

11. Section 409A Compliance. To the extent applicable, the parties hereto intend
that the severance benefits provided herein (including through the Severance
Plan and Participation Agreement) and this Release be exempt from, or if an
exemption is not available, comply with Section 409A of the Code and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”). The parties hereby agree that this Release shall
at all times be construed in a manner to be exempt from, or if an exemption is
not available, to comply with, Section 409A. The parties also agree that in no
event shall any payment required to be made pursuant to this Release that is
considered deferred compensation within the meaning of Section 409A and is not
otherwise exempt from the provision thereof be accelerated in violation of
Section 409A. The parties further agree that any payment paid in connection with
this Release pursuant to the Participation Agreement and Severance Plan will be
paid in accordance with the provisions of Section 5 of the Severance Plan.

 

Accordingly, because the Employee is a “specified employee” of the Company, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code, then the cash
severance payments described in Section 2(a)(i) of this Release above shall be
delayed until the earlier of (1) the date that is six (6) months and one (1) day
after the Separation Date and (2) the date of the Employee’s death (such
applicable date, the “Delayed Initial Payment Date”), and (B) the Company shall
(1) pay the Employee a lump sum amount equal to the sum of the severance benefit
payments that the Employee would otherwise have received through the Delayed
Initial Payment Date if the commencement of the payment of the benefits had not
been delayed pursuant to this paragraph and (2) commence paying the balance, if
any, of the benefits in accordance with the applicable payment schedule.

 



5

 

 

12. Taxes. The Company does not represent or guarantee that any particular
federal or state income, payroll or other tax treatment will result from this
Agreement or the compensation or benefits payable pursuant to this Agreement.
Executive is solely responsible for the proper tax reporting and timely payment
of any income tax or interest for which he is liable as a result of this
Agreement and the compensation or benefits payable pursuant to this Agreement.

 

13. No Attachment. No right to receive payments under this Agreement shall be
subject to set off, offset, anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

 

14. ADEA Acknowledgements. Employee acknowledges the following:

 

a. Employee has been advised by the Company that this Release affects important
rights, and includes a release of any and all claims arising out of any alleged
violation of Employee’s rights related to his employment with the Company or any
of its predecessors, including, but not limited to, any and all claims Employee
may have under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 621, et seq. Because this Release affects important rights, Employee
has been and is hereby advised in writing to consult with an attorney prior to
executing this Release;

 

b. Employee is advised that he has twenty one (21) days to consider this Release
and Employee may take as much of that time as he wishes before signing. If
Employee decides to accept the benefits offered herein, he must sign this
Release and return it to Michael A. Alrutz, Corporate Counsel at Chimerix, Inc.,
2505 Meridian Parkway, Suite 340, Durham NC 27713 before 11:59 P.M Eastern time
on May 5, 2014. By signing below, Employee acknowledges that he received this
Release on April 8, 2014; and

 

c. Employee is advised that, if he signs this Release, he will have a period of
seven (7) days from the date of his acceptance to change his mind and revoke
this Release. If Employee decides to revoke this Release, then he should deliver
written notice to Michael A. Alrutz, Corporate Counsel at Chimerix, Inc. within
such 7-day period. None of the terms and conditions contained herein will be
enforceable by the parties hereto until the expiration of this 7-day period, and
this Release will not become effective until such 7-day period has passed
without Employee’s revocation of it.

 

15. Miscellaneous This Release shall be binding upon and inure to the benefit of
Employee, his assigns, heirs, executors, administrators, representatives, as
well as the predecessors, successors, purchasers and assigns of the Company.
Employee may not assign any of his rights or delegate any of his duties under
this Release. Except as preempted by federal law, this Release shall be governed
by and construed in accordance with the laws of the State of North Carolina,
without reference to its conflict of law provision. Any number of counterparts
of this Release may be signed and delivered, each of which shall be considered
an original and all of which, together, shall constitute one and the same
instrument.

 

16. Entire Agreement. This Release, with attachments, the PIIA, the
Participation Agreement and the Severance Plan comprise the entire agreement and
understanding of the parties with respect to the subject matter, specifically
including but not limited to any terms and conditions of employment or the
ending of his employment, and there are no agreements or understandings other
than those contained herein. Further, this Release is intended to be a binding
contract among the parties hereto and shall not be modified, except by writing
signed by both Employee and the Company. The provisions of this Release shall be
deemed severable, and the invalidity or unenforceability of any provision (or
part thereof) of this Release shall in no way affect the validity or
enforceability of any other provisions (or remaining part thereof).

 



6

 

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND FULLY
UNDERSTANDS ALL THE PROVISIONS OF THIS RELEASE. EMPLOYEE ACKNOWLEDGES THAT
EMPLOYEE HAS NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL,
WHICH IS NOT SET FORTH IN THIS DOCUMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT
EMPLOYEE IS ENTERING INTO THIS RELEASE VOLUNTARILY AND OF EMPLOYEE’S OWN FREE
WILL, WITHOUT ANY COERCION FROM ANY PERSON, INCLUDING THE COMPANY OR ANY OF ITS
REPRESENTATIVES. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE FULLY AND COMPLETELY
UNDERSTANDS THE TERMS AND CONDITIONS OF THIS RELEASE AND HAS VOLUNTARILY AND
KNOWINGLY AGREED TO SUCH TERMS AND CONDITIONS, INCLUDING ALL RELEASES OF CLAIMS
EMPLOYEE MAY HAVE AGAINST THE COMPANY OR ANY OF THE RELEASED PARTIES, IN
EXCHANGE FOR VALUABLE CONSIDERATION THAT EMPLOYEE IS NOT OTHERWISE ENTITLED TO
RECEIVE.

 

IN WITNESS WHEREOF, the parties have executed this Release on this the 5th day
of May, 2014.

 

 

EMPLOYEE:

 



/s/ Kenneth I. Moch     Kenneth I. Moch    



  



CHIMERIX, INC.         By: /s/ Ernest Mario   Name:  Ernest Mario, Ph.D.  
Title: Chairman of the Board of Directors  



 

7

 

 

Exhibit A

 

Employee’s Outstanding Equity Awards

 



(1) (2) (3) (4) (5) (6) (7) (8) Grant Date Type of Award Total Shares Underlying
Oustanding Awards Exercise Price Shares Vested as of Separation Date   Shares
Accelerated Pursuant to Severance Plan & Participation Agreement  Total Vested
Shares as of Resignation Date (columns (5) + (6))  Notes 6/20/2009 Stock option
225,352  $               1.57 194,555 - 194,555 (1) 8/12/2009 Stock option
46,725  $               3.16 46,725 - 46,725   8/12/2009 Stock option 94,119
 $               3.16 94,119 - 94,119   4/14/2010 Stock option 117,386
 $               3.16 117,386 - 117,386   4/7/2011 Stock option 211,267
 $               2.35 158,450 52,817 211,267 (2) 6/13/2012 Stock option 117,386
 $               2.38 51,356 36,683 88,039 (3) 1/28/2014 Stock option 190,800
 $            18.75 7,950 59,625 67,575 (3) Total:   1,003,035   670,541 149,125
819,666  

 



(1) Total shares underlying award excludes 30,979 shares previously sold by the
Employee

(2) 1/4 of the shares vest on 7/26/2011; 1/36 of the shares vest monthly
thereafter

(3) The shares vest vest in 48 equal monthly installments

 

*Note that options transferred to Employee's trust are included in the numbers
above

  

All awards are subject to the terms of the option grant notice, award agreement
and equity plan under which granted

  



8

